Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, claim states in line 12,”  the first film layer”. There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if “the first film layer” and “a film layer” in line 11 are the same or not. Examiner interpreted the same.

Regarding claim 13, claim states in line 13,”  the first coating layer”. There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if “the first coating layer” and “a coating layer” in line 7 are the same or not. Examiner interpreted the same.

Regarding claim 13, claim states in line 13,”  the first coupling layer”. There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if “the first coupling layer” and “a coupling layer” in line 10 are the same or not. Examiner interpreted the same.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depend on claim 13.


Allowable Subject Matter
Claims 1, 3, 5-7 and 9-12 are allowed.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of,
 “a first coating layer covering and in contact with the side surfaces of the first glass substrate, and including a first surface and a second surface opposed to each other in the thickness direction and having side surfaces, a first coupling layer disposed on the second surface of the first coating layer; a second glass substrate disposed on a second surface of the first coupling layer; and a second coating layer covering side surfaces of the second glass substrate and 
a second surface of the second glass substrate, the second coating layer contacting the side surfaces of the second glass substrate and the second surface of the second 
glass substrate, wherein the first surface of the first glass substrate is exposed via the first coating layer, and the first surface of the first coating layer is located in substantially the same extended plane of the first surface of the first glass substrate, and wherein the side surfaces of the first coating layer, side surfaces of the first coupling 
layer and side surfaces of the second coating layer are all aligned in substantially the 
same plane.”
Regarding independent claim 5, patentability exists, at least in part, with the claimed features of, “a first coupling layer disposed on the second surface of the first coating layer, and a 
first film layer disposed on a second surface of the first coupling layer, a second coupling layer disposed on a second surface of the first film layer; and a second film layer disposed on a second surface of the second coupling layer, wherein the first surface of the first glass substrate is exposed via the first coating layer, and the first surface of the first coating layer is located in substantially the same 
extended plane of the first surface of the first glass substrate, and wherein the side surfaces of the first coating layer, side surfaces of the first coupling layer, side surfaces of the first film layer, side surfaces of the second coupling layer and side surfaces of the second film layer are all aligned in substantially the same alignment plane.”

Regarding independent claim 7, patentability exists, at least in part, with the claimed features of, “a first coating layer covering and in contact with the side surfaces of the first glass substrate, and including a first surface and a second surface opposed to each other in the 
thickness direction and having side surfaces, a first coupling layer disposed on the second surface of the first coating layer, and a first film layer disposed on a second surface of the first coupling layer, a second coupling layer disposed on a second surface of the first film layer; and a second glass substrate and a second coating layer disposed on a second surface of the second coupling layer, wherein the first surface of the first glass substrate is exposed via the first coating layer, and the first surface of the first coating layer is located in substantially the same extended plane of the first surface of the first glass substrate, wherein the second coating layer covers side surfaces of the second glass substrate and a first surface of the second glass substrate, the second coating layer contacts the side surfaces of the second glass substrate and the first surface of the second glass substrate, a second surface of the second coupling layer contacts a first surface of the second coating layer, and wherein the side surfaces of the first coating layer, side surfaces of the first coupling layer, side surfaces of the first film layer, side surfaces of the second coupling layer and side surfaces of the second coating layer are all aligned in substantially the same plane.”

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of,
“a first coating layer covering and in contact with the side surfaces of the first glass substrate, and including a first surface and a second surface opposed to each other in the thickness direction and having side surfaces, a first coupling layer disposed on the second surface of the first coating layer; and a first film layer disposed on a second surface of the first coupling layer,
a first coupling layer disposed on the second surface of the first coating layer; and a second glass substrate and a second coating layer disposed on a second surface of the first coupling layer, wherein the first surface of the first glass substrate is exposed via the first coating layer, and the first surface of the first coating layer is located in substantially the same 
extended plane of the first surface of the first glass substrate, wherein the second coating layer covers side surfaces of the second glass substrate and a first surface of the second glass substrate, the second coating layer contacts the side surfaces of the second glass substrate and the first surface of the second glass substrate, wherein a second surface of the first coupling layer contacts a first surface of the second coating layer, and wherein the side surfaces of the first coating layer, side surfaces of the first coupling layer and side surfaces of the second coating layer are all aligned in substantially the same plane.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5-7, 9-17 have been considered but moot in view of the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 13-17. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841